Brown, J.
The boat in question was running as an excursion boat. The coal was furnished upon 22 different days, and was evidently necessary for the prosecution of her voyages. Being furnished in the port of another state from that of her owner’s residence, under the ordinary maritime law of this country, the coal was presumptively furnished upon the credit of the ship as well as of her owners; and the testimony corroborates this fact. The libelants acquired, therefore, presumptively, a maritime lien upon the vessel for the coal thus supplied. The Neversink, 5 Blatchf. 539; The Lulu, 10 Wall. 192; The Eliza Jane, 1 Spr. 152; The New Champion, 17 Fed. Rep. 816, and cases cited.
It is urged that as the mortgage was duly recorded, as required by section 4192 of the Revised Statutes, prior to the time when these *220supplies were furnished, the mortgage was a notice to all persons; and the mortgagees contend that all ports of the country, as regards them, were home ports, and that no lien could be thereafter acquired against them which would take precedence of the mortgage. The section of the Revised Statutes in question gives constructive notice to all persons of the existence of the mortgage. That its purpose is, however, only to give such constructive notice, is apparent from its excepting persons who have actual notice thereof from the effect of its provisions. In providing, as this mortgage did, that the mortgagor might have the possession and use of the vessel for the purposes of navigation, without restriction, the mortgagee necessarily assented by implication to the creation of such maritime charges and liens on the vessel as by law arise incidentally in the course of the business and navigation to which the mortgagee assented; and maritime liens for supplies thus arising take precedence, therefore,'of the prior mortgage. That rule was laid down in this district in the case of The E. M. McChesney, 8 Ben. 150, and the same rule has been elsewhere sustained. The Granite State, 1 Spr. 277; The Henrich Hudson, 7 L. R. (N. S.) 93. See, also, The Lulu, 10 Wall. 192, 193; The May Queen, 1 Spr. 588.
The libelant is entitled to a decree for $582.75, with costs.